256 F.2d 894
Albert T. KING, Appellant,v.Wilber M. BRUCKER, Secretary of the Army, et al., Appellees.
No. 14260.
United States Court of Appeals District of Columbia Circuit.
Argued June 6, 1958.
Decided June 19, 1958.

Appeal from the United States District Court for the District of Columbia; Alexander Holtzoff, District Judge.
Mr. Carl L. Shipley, Washington, D. C., for appellant.
Mr. William A. Klein, Atty., Dept. of Justice, for appellee. Asst. Atty. Gen. George C. Doub, and Messrs. Oliver Gasch, U. S. Atty., and Samuel D. Slade, Atty., Dept. of Justice, were on the brief for appellees. Mr. Lewis Carroll, Asst. U. S. Atty., also entered an appearance for appellee.
Before EDGERTON, Chief Judge, and FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The plaintiff, a former army officer, appeals from a summary judgment for the defendant in a suit concerning the nature of his discharge. We find no error affecting substantial rights.


2
Affirmed.